MICHALSKI, Judge,
(dissenting):
Although I concur that the statements made to Captain Gathright should have been suppressed, I do not concur with the majority’s conclusion that this inadmissible and highly damning evidence was “quite limited and most likely had only a small effect on the ultimate outcome of the case.”
This assessment of the government’s evidence is clearly at odds with the government’s own on the scene evaluation of the importance of Gathright’s testimony contained in trial counsel’s opening statement. The government’s representative at trial characterized it as “very important.” This description of the forthcoming testimony certainly must have caught the attention of the triers of fact to be especially aware of what this witness had to say. I am confident that trial counsel was keenly aware how critical this evidence was to assuring appellant’s conviction. Otherwise, why would he have drawn so much attention to it?
Although there was a good amount of circumstantial evidence, it was consistently challenged by the defense. As an example, the two airmen who assisted appellant in transporting and disassembling the vehicle both testified that they believed the vehicle belonged to him. At the outset of the government’s case, the prosecution witness who found parts of the missing motorcycle in appellant’s storage stall testified that appellant explained that he had- bought these parts from a man he did not know. Although not a wise thing to do, it is not an uncommon casual business transaction.
Finally, trial counsel concluded his argument on findings by again emphasizing to the triers of fact that ultimately the most important thing that was involved in this case was Captain Gathright’s testimony.
Had this vital prosecution evidence been suppressed, the keystone of the government’s case would have been removed. I am not convinced beyond a reasonable doubt that the test for legal sufficiency of the evidence set forth in United States v. Turner, 25 M.J. 324 (C.M.A.1987) has been satisfied. The Turner test in toto provides:
(T)he Court of Military Review has the duty of determining not only the legal sufficiency of the evidence but also its factual sufficiency. The test for the former is whether, considering the evidence in the light most favorable to the prosecution, a reasonable factfinder could have found all the essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). For factual sufficiency, the test is whether, after weighing the evidence in the record of trial and making allowances for not having personally observed the witnesses, the members of the Court of Military Review are themselves convinced of the accused’s guilt beyond a reasonable doubt.
I would set aside the finding of guilt and authorize a rehearing.